DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on March 29, 2022 have been entered. Claims 1 and 18 have been amended. Claims 1-20 are still pending in this application, with claims 1, 15 and 18 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS Adhikari et al. (US 20120113143 A1), referred herein as Adhikari in view of Suits et al. (US 6525731 B1), referred herein as Suits in view of Jurgenson et al. (US 20170124713 A1), referred herein as Jurgenson further in view of Tomlin et al. (US 20160225164 A1), referred herein as Tomlin.
	Regarding Claim 1, Adhikari teaches a computer-implemented method for displaying virtual content in a client device comprising (Adhikari Abs: A system, method, and computer program product for automatically combining computer-generated imagery with real-world imagery in a portable electronic device by retrieving, manipulating, and sharing relevant stored videos, preferably in real time): 
accessing a texture map and a 3D mesh corresponding to a real-world object or environment (Adhikari [0027] To map the virtual augmented reality environment into a real-world coordinate space, sensor data must be accurate and free of noise that may cause jittering in rendered overlays; [0050] Each view has a 4.times.4 visual transformation matrix, which supports basic perspective rendering. The transformation matrix is applied to graphics output when each view draws its respective content, and is also applied to user interaction events as they are passed into the view stack; [0061] FIG. 4 depicts grid based location querying to retrieve and upload virtual content. This grid based approach provides a scalable approach for information retrieval and caching for mobile devices); 
tracking changes in localization of the device based on Adhikari [0053] use a combination of GPS sensor, digital compass, gyroscope information as well as a modified markerless feature tracking algorithm to achieve real time image registration and location estimation that may be used in any scenario; [0054] The iPhone 4 contains AGD1 which is a 3 axis gyroscope/accelerometer as well as a magnetic sensor which provides directional information. It also contains a GPS chip); 
identifying a portion of the real-world object or environment that is visible in a current camera feed captured using an image sensor of the device (Adhikari [0029] acquiring an image of a real-world scene and metadata with a camera; [0032] acquire a video of a real-world scene and metadata with a camera, store the video and metadata);
accessing modified texture data for the portion of the real-world object or environment directly from the current camera feed captured using the image sensor (Adhikari [0017] Vision based augmented reality techniques attempt to model precise descriptions of the shape and location of the real objects in the environment using image processing techniques or predefined markers, and use the information obtained to align the virtual graphical overlay. These techniques may be subdivided into two main categories; [0018] Marker Based Augmented Reality: Marker based augmented reality systems involve recognition of a particular marker called an augmented reality marker with a camera, and then overlaying information on the display that matches the marker; [0032] retrieve at least one stored video with metadata having selected features, manipulate the retrieved video, and combine the manipulated video with a currently observed real-world scene viewed with a portable electronic device);
receiving a transformation input (Adhikari [0023] the graphics overlay needs to be transformed and rendered in real-time based on the user's position, orientation, and heading. The accuracy of the rendering is important since augmented reality applications offer a rich user experience by precisely registering and orienting overlaid information with elements in user's surroundings); 
generating virtual content by applying a transformation corresponding to the transformation input to the Adhikari [0023] integration between live camera and overlaid information, the graphics overlay needs to be transformed and rendered in real-time based on the user's position, orientation, and heading; [0061] It progressively loads contents from a server based on GPS coordinates. A hash function places each point denoted by its latitude/longitude and sub grid location based on accelerometer data into an indexed two-dimensional grid); and
processing at least one current image of the real-world object or environment, captured using the image sensor of the device, to superpose a view of the virtual content over the at least one current image (Adhikari [0007] (2) Information retrieval and overlay technologies to create virtual information and to overlay it on top of live images captured by the camera; [0075] As the user pans the camera thru the physical space, the identified video snippets are overlaid in the location and direction at which they were originally tagged. Once the user stops panning, the FAST corner features of the current frame are matched with the tagged video snippet and the video overlay is adjusted to match the view and adjust that position of the overlay as the device moves in physical space).
Adhikari discloses OpenGL supports perspective 3D rendering under the processing constraints ([0023]), but does not specific teach
a 3D mesh; 
[tracking] based on a simplified 3D point-cloud model comprising key point data that is stable over time;
storing the modified texture data in association with the texture map;
comprising a user gesture input into the device, the user gesture input based on a detected change in an orientation of the device;
the transformation mapping a plurality of vertices of the 3D mesh to a plurality of transformed vertices in a transformed geometry and populating the transformed vertices with texture data according to the mapping and the texture map.
However Suits discloses a system for providing interactive views of 3-dimensional models with surface properties, which is analogous to the present patent application. Suits teaches
a 3D mesh (Suits col3, ll46-49: representing a 3D model); and
replacing texture data associated with the portion of the real-world object or environment in the texture map with the modified texture data (Suits col4, ll10-21: Because there are multiple texture maps for the same model, a given spot on the model is typically depicted in more than one texture map. As the object is rotated to different view directions, the texture map changes, giving the impression that the entire object has been texture mapped);
storing the modified texture data in association with the texture map (Suits col5, ll57-61: The server sends data, including texture maps and geometry, about the 3D object over the network to the client, and the client stores and processes that data in order to provide interactivity with the user);
the transformation mapping a plurality of vertices of the 3D mesh to a plurality of transformed vertices in a transformed geometry and populating the transformed vertices with texture data according to the mapping and the texture map (Suits col8, ll64- col9, ll17; FIG. 8 depicts the components 808 of the original model on the server, including its geometry, surface features and data. The components that are required in the preferred embodiment are the original positions 801 and the original connections 802--which are enough for the client to reconstruct the basic appearance of the object based on its shape. Positions are also referred to as "vertices" or "points" and refer to the actual geometry of the 3D model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was filed, to have modified Adhikari to incorporate the teachings of Suits, and applying the representation of a 3D model and its surface features, as taught by Suits into the method and system for position identification.
Doing so would allow for more accurate surface details on the 3D model, as well as speedy interaction between a user and the 3D model in the augmented reality system.
Jurgenson discloses image based tracking in augmented reality systems, which is analogous to the present patent application. Jurgenson teaches [tracking] based on a simplified 3D point-cloud model comprising key point data that is stable over time and one or more inertial measurement unit sensors (Jurgenson [0038] a virtual object does not move in unexpected ways with respect to objects in an image, that images captured by an image sensor are sufficiently stable over time to enable augmented reality functions, or other such metrics; [0042] Such façade data may include two-dimensional estimates of certain patterns on a building, as well as key point information for simple building locations, such as the locations of building corners or corners of two-dimensional façade patterns on a building; [0052] FIGS. 5A-F illustrate, in a simplified form, how a façade image portion of an image captured by a sensor may be used to estimate a position of the image sensor; [0060] position systems based on sensors of a device such as accelerometer or gyroscope tracking systems).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was filed, to have modified Adhikari in view of Suits to incorporate the teachings of Jurgenson, and applying the Façade data for simplified two-dimensional model, as taught by Jurgenson into the method and system for position identification.
Doing so would consume fewer processing resources of an object when working with mobile devices or wearable devices with significant limitations on resource availability in the augmented reality system.
Tomlin discloses methods for automatically generating a texture exemplar that may be used for rendering virtual objects that appear to be made from the texture exemplar, which is analogous to the present patent application. Tomlin teaches comprising a user gesture input into the device, the user gesture input based on a detected change in an orientation of the device (Tomlin [0071] In step 506, a portion of the real-world object from which a texture image is to be generated is determined. In some cases, the end user of an HMD may select a portion of the real-world object using a virtual camera viewfinder that may be resized using finger gestures and a voice command to select or capture the portion of the real-world object within the virtual camera viewfinder at the time that the voice command is issued. In step 508, one or more images of the portion of the real-world object are captured using the mobile device. The one or more images may include one or more color images and/or one or more depth images. In step 510, an orientation of the real-world object or an orientation of a captured surface of the real-world object relative to the mobile device is determined. The orientation of the real-world object or the orientation of a captured surface may be determined using the three-dimensional model of the real-world object. The orientation information may be used to realign images or reproject images such that the captured images are aligned to a camera used by the mobile device for capturing the one or more images).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was filed, to have modified Adhikari in view of Suits further in view of Jurgenson to incorporate the teachings of Tomlin, and end user gestures command, as taught by Tomlin into the method and system for position identification.
Doing so would be able to realistically integrate virtual objects into an AR environment in the augmented reality system.

Regarding Claim 2, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein accessing the texture map and the 3D mesh comprises: 
capturing, using the image sensor of the device, the at least one current image of the real-world object or environment (Adhikari [0029] acquiring an image of a real-world scene and metadata with a camera); 
determining a three-dimensional (3D) geometry corresponding to the real-world object or environment based on the at least one current image (Suits col5, ll64- col6, ll10: a number, N, of cameras based on the 3D object's shape and relevant features is generated. For example, on a cube, six views, one from each of the directions around a cube, may be generated, as shown in FIG. 2. Images of the model using each of the cameras are created); 
processing the at least one current image to extract texture data for respective patches of the real-world object or environment (Suits col4, ll10-21: Because there are multiple texture maps for the same model, a given spot on the model is typically depicted in more than one texture map. As the object is rotated to different view directions, the texture map changes, giving the impression that the entire object has been texture mapped); and 
populating at least a portion of a data structure for storing texture data, the data structure mapping the texture data to vertices in the 3D geometry (Suits col11, ll19-29: the polygons can be subdivided further based on the occluding edge of the model at step 1306. At step 1307, the results from the last two steps 1304 and 1305 are used to create texture coordinates for each view camera, giving special treatment for polygons that are found occluded or backfacing at step 1304. The occluded and backfacing polygons should texture map to the region in the image assigned in step 1305 and colored to distinguish the polygons that lack texture information from those that are fully textured. Now that the texture coordinates are created, they are delivered to the display process at step 1308), 
the 3D mesh comprising a 3D representation of the respective vertices in the 3D geometry and the texture map being the populated data structure (Adhikari [0062] Each longitude/latitude square in the grid contains all points within a specific geographical area, and may be loaded by querying the database for the indexed coordinate values. Each square is further subdivided into the 50.times.50 grid, each of which indexes a location roughly 10 square meters. This grid is indexed based on approximate location within a single longitudinal/latitudinal grid which is based on information obtained from the filtering of the gyroscope data; Suits col5, ll57-60: The server sends data, including texture maps and geometry, about the 3D object over the network to the client, and the client stores and processes that data in order to provide interactivity with the user).

Regarding Claim 3, Adhikari in view of Suits further in view of Jurgenson further in view of Tomlin teaches the method of claim 2, and further teaches further comprising caching the texture data for all vertices in a current camera frame by storing the populated data structure in a storage medium (Adhikari [0060] to cache the data based on approximate geolocations which are divided and stored as indexed grid coordinates in the database; [0063] Information may be retrieved and cached using just indexes. Each content item may be uniquely identified with 4 index numbers, two specifying its longitude/latitude square and two specifying its sub-grid position).

Regarding Claim 4, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 3, and further teaches wherein populating the transformed vertices with texture data comprises: 
for each transformed vertex, determining whether the vertex of the 3D mesh is visible in the current camera frame (Adhikari [0075] FIG. 8 depicts how a live camera image is augmented with user video, which may be either streamed or pre-downloaded. The third stage of the methodology involves buffering the video snippets from the server to the user interface based on location and orientation information. Given the current location of the device, the server may determine the videos that will be within the device's view and preload the smaller video snippets); 
where the vertex of the 3D mesh is visible in the current camera frame, populating the transformed vertex with the texture data extracted at the corresponding visible vertex (Adhikari [0075] As the user pans the camera thru the physical space, the identified video snippets are overlaid in the location and direction at which they were originally tagged. Once the user stops panning, the FAST corner features of the current frame are matched with the tagged video snippet and the video overlay is adjusted to match the view and adjust that position of the overlay as the device moves in physical space); and 
where the vertex of the 3D mesh is not visible in the current camera frame, accessing the populated data structure in the storage medium, obtain cached texture data for the vertex, and populating the transformed vertex with the cached texture data (Suits col6, ll11-25: Based on the geometry and a given camera, a visibility algorithm decides which portions of the model's geometry are fully visible in the image and which are either backfacing or partially occluded by other geometry).

Regarding Claim 5, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein accessing the texture map and the 3D mesh comprises: 
determining localization of the device relative to the real-world object or environment (Adhikari [0011] Location based augmented reality techniques determine the location or orientation of a device using GPS or other sensor, then overlay the camera display with information relevant to the place or direction); and 
retrieving the texture map and the 3D mesh from an external device in accordance with the determined localization, the external device being in communicative connection with the device (Suits col5, ll64-67; on the server side, a number, N, of cameras based on the 3D object's shape and relevant features is generated. For example, on a cube, six views, one from each of the directions around a cube, may be generated, as shown in FIG. 2. Images of the model using each of the cameras are created; col6, ll11-16: the client receives the simplified geometry, cameras, and images and performs a pre-processing step, once per camera. Based on the geometry and a given camera, a visibility algorithm decides which portions of the model's geometry are fully visible in the image and which are either backfacing or partially occluded by other geometry).

Regarding Claim 6, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein localization of the device is determined by a positioning system of the device (Adhikari [0012] GPS: The Global Positioning System provides worldwide coverage and measures the user's 3D position, typically within 30 meters for regular GPS, and about 3 meters for differential GPS).

Regarding Claim 7, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 6, and further teaches wherein the positioning system comprises at least a first positioning hardware module coupled to a storage medium and the at least one processor of the device (Adhikari [0032] A system embodiment may comprise a processor and a memory containing instructions that, when executed by the processor cause the processor to acquire a video of a real-world scene and metadata with a camera, store the video and metadata, retrieve at least one stored video with metadata having selected features, manipulate the retrieved video, and combine the manipulated video with a currently observed real-world scene viewed with a portable electronic device).

Regarding Claim 8, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 7, and further teaches wherein the first positioning hardware module is a global positioning system (GPS) module (Adhikari [0012] GPS: The Global Positioning System provides worldwide coverage and measures the user's 3D position, typically within 30 meters for regular GPS, and about 3 meters for differential GPS).

Regarding Claim 9, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein tracking changes in localization of the device comprises: 
capturing at least one current image of the real-world object (Adhikari [0029] retrieving at least one stored image with metadata having selected features, manipulating the retrieved image, and combining the manipulated image with a currently observed real-world scene viewed with a portable electronic device); 
identifying features in the at least one current image (Adhikari [0032] acquire a video of a real-world scene and metadata with a camera, store the video and metadata, retrieve at least one stored video with metadata having selected features, manipulate the retrieved video, and combine the manipulated video with a currently observed real-world scene viewed with a portable electronic device); 
tracking changes in location and orientation of the identified features (Adhikari [0070] A signed distance metric is used to correct frame orientation and position to best align the virtual view with live camera imagery); and 
processing the detected changes in localization and orientation of the identified features to generate a real-time camera pose relative to the object (Adhikari [0070] by comparing the retrieved imagery with the currently observed real-world scene, navigation is enabled. A targeted real-world path and/or real-world destination may be visually verified for a user of a portable electronic device).

Regarding Claim 10, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein the processor is a graphical processor unit (GPU) (Adhikari [0023] OpenGL that use the inbuilt GPU to offload the more computationally expensive rendering operations).

Regarding Claim 11, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein obtaining the first position estimate comprises receiving a user input position estimate (Adhikari [0031] The method may operate as the currently observed scene changes as the portable electronic device is moved, including translating, tilting, panning, and zooming).

Regarding Claim 12, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein at least one vertex in the 3D mesh maps to two or more transformed vertices in the transformed geometry (Adhikari [0062] Each longitude/latitude square in the grid contains all points within a specific geographical area, and may be loaded by querying the database for the indexed coordinate values. Each square is further subdivided into the 50.times.50 grid, each of which indexes a location roughly 10 square meters).

Regarding Claim 13, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein the transformation is at least one of a reflection, a deformation, a duplication, or a spatial translation (Suits col6, ll31-36; As the user rotates and interacts with the object, the system calculates which camera is the best match to the current view orientation. When the best matching camera is different from that of the current texture map, the new texture image and coordinates are swapped in).

Regarding Claim 14, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the method of claim 1, and further teaches wherein obtaining a texture map and 3D mesh comprises: receiving the texture map and 3D mesh from a second device (Suits col5, ll64-67; on the server side, a number, N, of cameras based on the 3D object's shape and relevant features is generated. For example, on a cube, six views, one from each of the directions around a cube, may be generated, as shown in FIG. 2. Images of the model using each of the cameras are created; col6, ll11-16: the client receives the simplified geometry, cameras, and images and performs a pre-processing step, once per camera. Based on the geometry and a given camera, a visibility algorithm decides which portions of the model's geometry are fully visible in the image and which are either backfacing or partially occluded by other geometry).

Regarding Claim 18, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches a non-transitory machine-readable medium, comprising instructions that, when performed by a device, cause the device to perform a method (Adhikari Abs: A system, method, and computer program product for automatically combining computer-generated imagery with real-world imagery in a portable electronic device by retrieving, manipulating, and sharing relevant stored videos, preferably in real time; [0033] A computer program product embodiment may comprise a computer readable medium tangibly embodying non-transitory computer-executable program instructions).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the combination of method claims as set forth in Claim 1, 2 and 11; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the non-transitory machine-readable medium of claim 18. 
Suits further teaches transmitting a request message including information corresponding to the determined localization (Suits col1, ll54-56: The client display system will have to receive the 3D object information over a communication link, thereby slowing down the process).
The metes and bounds of the rest claimed features substantially correspond to the method claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Adhikari in view of Suits in view of Jurgenson further in view of Tomlin teaches the non-transitory machine-readable medium of claim 18. The metes and bounds of the claim substantially correspond to the combination of method claims as set forth in Claim 4 and 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over IDS Adhikari et al. (US 20120113143 A1), referred herein as Adhikari in view of Suits et al. (US 6525731 B1), referred herein as Suits further in view of Jurgenson et al. (US 20170124713 A1), referred herein as Jurgenson.
Regarding Claim 15, Adhikari in view of Suits further in view of Jurgenson teaches a computer-implemented method for displaying virtual content in a client device comprising, at a processor of the device (Adhikari Abs: A system, method, and computer program product for automatically combining computer-generated imagery with real-world imagery in a portable electronic device by retrieving, manipulating, and sharing relevant stored videos, preferably in real time).
Adhikari further teaches in a sharing mode and applying a shared transformation (Adhikari [0078] enable the user to augment the physical real world environment with user generated videos. The augmented reality interface described makes video available based on location, enabling sharing and viewing videos across the physical space).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 16, Adhikari in view of Suits further in view of Jurgenson teaches the method of claim 15, and further teaches wherein the texture map is stored as a populated data structure in a storage medium in the device, the method further comprising replacing the texture data at vertices in the texture map by current texture data for all vertices visible in a current camera frame (Adhikari [0025] Mapping a virtual environment onto the real-world coordinate space requires complex algorithms. To create a compelling experience, the virtual viewport must update quickly to reflect changes in the camera's orientation, heading, and perspective as the user moves the camera).

Regarding Claim 17, Adhikari in view of Suits further in view of Jurgenson teaches the method of claim 16. The metes and bounds of the claim substantially correspond to the method claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, filed on March 29, 2022, with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611